 330DECISIONSOF NATIONALLABOR RELATIONS BOARDClarence E.ClappandInternational Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,General Teamsters LocalUnion No. 324,Petitioner.Case 36-RC-480218 April 1986DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel,has considered objections to anelection held 9 July 1985 and the Acting RegionalDirector's report recommending disposition ofthem. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows two for and two against the Petitioner, withno challenged ballots. Neither the Petitioner northe Employer filed objections to the election.The Board has reviewed the record in light of apostelection letter received by the SubregionalOffice from an eligible voter who claimed that hewas denied an opportunity to cast a ballot, theActingRegionalDirector'sdispositionof theclaim,and the Employer's exceptions, and has de-cided to adopt the Acting Regional Director's find-ings and recommendations only to the extent con-sistent with this decision.Following the 9 July 1985 election, Jeffrey P.Fudge, an eligible voter, complained by letterdated 28 July 1985, and received by the Subre-gional Office 31 July 1985, that he had arrived atthe polling area prior to the scheduled 5 p.m. clos-ing of the polls, but that he found the polls closedand was thereby denied an opportunity to cast aballot. Fudge's letter also contained a statement ex-ecuted by three witnesses attesting to his arrival inthe building where the election was conducted at4:59 p.m., as well as a statement by such witnessesthat the Board agent in charge of the election hadreturned the key to the room where the electionwas conducted at 4:50 p.m.The Acting Regional Director's investigation re-vealed that the Board agent in charge of the elec-tion prepared a stipulation, executed by the partiesprior to the voting, which provided that the pollswould be closed ahead of the previously scheduled5 p.m. closing in the event all eligible voters hadcast ballots. The stipulation also contained the pro-vision "except that the parties understand that JeffFudge will not appear at the polls to vote." Thislanguage wasinserted in the stipulation following atelephone call at 2:45 p.m. on the day of the elec-tion to the Board agent from an official of the Peti-tioner who asserted that Fudge had contacted thePetitioner to report that he was in Portland,Oregon, some 50 miles distant from the Salem,Oregon polling location, and would not be able toappear in time to cast a ballot. The Board agentconducted the election and left the polling area, asalleged by Fudge and witnesses, at approximately4:50 p.m. The service of the tally of ballots was ac-complished by mail on 10 July 1985, the day fol-lowing the election.On 15 August 1985 the Acting Regional Direc-tor issued an Order to Show Cause why the elec-tion should not be setasidebased on the aforemen-tioned circumstances. The Employer, in a letter re-ceived 26 August 1985, responded to the ShowCause Order, contending that Fudge was not aparty to the election and therefore had no standingto file objections to the election and that, in anyevent, Fudge's objection was not timely filed. Ad-ditionally, the Employer argued that the polls wereclosed early pursuant to a stipulation between theparties and the Board agent, and that such agree-ment was reached based on information receivedfrom Fudge that he would not be able to appear tovote prior to the scheduled 5 p.m. closing of thepolls.The Petitioner did not respond to the Orderto Show Cause.The Acting Regional Director found that closingthe polls ahead of that closing time set forth in theNotice of Election is directly contrary to thatpolicy set forth in the NLRB Casehandling Manualat Section 11324. That section provides in pertinentpart that "the polls may not be closed early eventhough it may appear that 100 percent of the eligi-ble voters have voted." He also indicated thatFudge was apparently in a situation where he faceddisenfranchisement through no fault of his own,but because he was away from the polling areamaking a delivery at the behest of the Employer,and that it might have been appropriate to extendthe polling time in this matter. The Acting Region-alDirector stated further that to close the pollsahead of schedule insured the disenfranchisementof Fudge, whose vote would have been determina-tive, and was based on a hearsay claim made by anofficial of the Petitioner to the Board agent thatFudge would not appear to vote. Finally, theActing Regional Director concluded that, undersuch circumstances, the election must be set aside,the previously issued Certification of Results re-voked and a second election held to enableall eli-gible voters an opportunity to cast a ballot.The Employer excepts and we find merit in itsexceptions.The Board has long held that individual employ-ees are not "parties" within the definition of"party" as set forth in Section 102.8 of the Nation-279 NLRB No. 51 CLARENCE E. CLAPP331alLabor Relations Board's Rules and Regulations.'We find, therefore, that Jeffrey P. Fudge is not a"party" to this proceeding and we shall dismissFudge's letter as purported objection made by anindividual who is not a "party" to this proceeding.Moreover, were this letter a proper objection, inas-much as the election was held on 9 July 1985 and'Westinghouse Electric,78 NLRB 315 (1948) In that case, the Boardreceived exceptions to the Regional Director's recommendation purport-ing to be signed by individual employees of the employer The Boardheld that it did not consider the individual employees to be parties to theproceeding within the definition of "party" in the Board'sRules and Reg-ulationsFudge's letter was not received by the SubregionalOffice until 31 July 1985, 21 days after the electionand 8 days after the date for timely filing of objec-tions,we find that Fudge's purported objectionwas untimely filed. Finally, the record shows thatFudge failed to serve a copy of his letter on theEmployer, as required by Section 102.69(a) of theBoard's Rules.In view of this procedural posture, we have nochoice but to reverse the Acting Regional Directorwithout reaching the merits.We shall, therefore,certify the results of the election.